DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 08/18/2022 has been entered. Claims 1-2, 4-10, 12-20, 28-29, and 33-38 are pending in this US patent application and were examined on their merits.

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 07/07/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/07/2021 is withdrawn.  Claims 18-20 and 29 are no longer withdrawn from consideration because the claims have been amended to require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Objections/Rejections
	All rejections of claim 3 set forth in the previous Office action are withdrawn in light of the amendment of 08/18/2022, which cancelled this claim.
	All rejections of claim 33 under 35 U.S.C. 102(a)(1) set forth in the previous Office action are withdrawn in light of the amendment of 08/18/2022, which amended claim 33 to state that the targeting moiety is a galectin protein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Waller on 09/08/2022.



IN THE CLAIMS:
In claim 36, line 1, please omit ‘according to claim 33’ and replace with –according to claim 35--.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to claims 1-2, 4-10, 12-20, and 28-29 is found in the teachings of Inohara and Bremer, as discussed in the previous Office action. However, these references do not teach using the linkers recited in amended claim 1. As such, the cited claims are free of the prior art.

The closest prior art to claims 33-38 is found in the teachings of Lee, as discussed in the previous Office action. However, Lee does not teach that indoleamine 2,3-dioxygenase is operatively linked to a galectin moiety through a linker. Therefore, claims 333-38 are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-10, 12-20, 28-29, and 33-38 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/08/2022